Citation Nr: 0630685	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to service connection for a right heel 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for exposure to 
tuberculosis.

6.  Entitlement to service connection a disorder manifested 
by dizziness or fainting spells.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for an ear disorder.

9.  Entitlement to service connection for a respiratory 
disorder, manifested by a nose and sinus condition, throat 
trouble, chronic or frequent colds, and/or shortness of 
breath with chronic cough.

10.  Entitlement to service connection for residuals of head 
injuries.

11.  Entitlement to service connection for a heart disorder, 
manifested by severe pain and chest pressure and palpitating 
or pounding heart.

12.  Entitlement to service connection for frequent and 
extremely severe leg cramps.

13.  Entitlement to service connection for frequent weight 
gain and loss.

14.  Entitlement to service connection for a foot disorder.

15.  Entitlement to a service connection for a psychiatric 
disorder variously identified as depression, excessive worry, 
memory loss or amnesia, nervous trouble, and/or timid and 
stuttering speech.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   

In a February 1998 rating decision, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
headaches and for a bilateral knee disorder.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from the RO rating decision of 
November 2001 that again, in pertinent part, denied service 
connection for headaches anda left knee disability.

It appears that, in November 2001, the RO reopened the 
veteran's claim for service connection for headaches and for 
a left knee disability, and denied both issues on the merits.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the Board must 
first address whether the previously denied claims ought to 
be reopened.  38 U.S.C.A. § 5108 (West 2002).  Thus, the 
Board is of the opinion that the issues, as stated on the 
first page, above, most accurately reflects the current 
status of the veteran's claims for service connection for 
headaches and for a left knee disability.

We further note that, in an August 2001 written statement 
accompanying his original claim for VA benefits, the veteran 
described having a tooth disorder associated with active 
service.  However, that claim does not appear to have been 
considered as yet, and the matter is again referred to the RO 
for further development and adjudication.

In addition, in a medical release dated in November 2001, the 
veteran described having post-traumatic stress disorder 
(PTSD) related to active service, which he associated with 
criminal charges brought against him.  It is unclear whether, 
by his statements, the veteran wishes to raise a claim of 
service connection for PTSD, and the matter is referred for 
clarification of the veteran's intent in that regard.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied 
entitlement to service connection for headaches, based on a 
finding that service medical records were negative for any 
complaints of or treatment for headaches.  The RO also denied 
service connection for a left knee disability, essentially 
based upon a finding that the veteran's knee injury in 
service was acute and transitory, and no residual disability 
was shown upon his discharge from service.  The veteran did 
not appeal the February 1998 determination, and it became 
final.

2.  Evidence received subsequent to the February 1998 rating 
decision, although not previously submitted to agency 
decisionmakers, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for headaches.  

3.  Evidence received subsequent to the February 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a left knee disability

4.  Considering the entire record, there is no competent 
medical evidence showing a current left knee disorder that is 
related to any incident of active service. 

5.  A current right heel disability is not shown by the 
evidence of record.

6.  A current left hip disability is not shown by the 
evidence of record.

7.  Disability due to exposure to tuberculosis is not shown 
by the evidence of record.

8.  A disability manifested by dizziness or fainting spells 
is not shown by the evidence of record.

9.  An eye disability is not shown by the evidence of record.

10.  An ear disability is not shown by the evidence of 
record.

11.  A respiratory disability, manifested by a nose and sinus 
condition, throat trouble, chronic or frequent colds, and/or 
shortness of breath with chronic cough, is not shown by the 
evidence of record.

12.  Neither a head injury nor any residuals of a head injury 
are shown by the evidence of record.

13.  A heart disability, manifested by severe pain and chest 
pressure and palpitating or pounding heart, is not shown by 
the evidence of record.

14.  A disability manifested by frequent and extremely severe 
leg cramps is not shown by the evidence of record.

15.  A disability manifested by frequent weight gain and loss 
is not shown by the evidence of record.

16.  A foot disability is not shown by the evidence of 
record.

17.  A psychiatric disability variously identified as 
depression, excessive worry, memory loss or amnesia, nervous 
trouble, and/or timid and stuttering speech, is not shown by 
the evidence of record.



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the final February 1998 RO rating decision, and, thus, the 
claim for service connection for headaches is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  New and material evidence has been submitted since the 
final February 1998 RO rating decision, and, thus, the claim 
for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  A left knee disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.385 (2006).

4.  A right heel disability was not incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A left hip disability was not incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  A disability due to exposure to tuberculosis was not 
incurred during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  A disability manifested by dizziness or fainting spells 
was not incurred during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  An eye disability was not incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

9.  An ear disability was not incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

10.  A respiratory disability, manifested by a nose and sinus 
condition, throat trouble, chronic or frequent colds, and/or 
shortness of breath with chronic cough, was not incurred 
during active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

11.  Neither a head injury nor residuals of a head injury was 
incurred during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

12.  A heart disability, manifested by severe pain and chest 
pressure and palpitating or pounding heart, was not incurred 
during active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

13.  A disability manifested by frequent and extremely severe 
leg cramps was not incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

14.  A disability manifested by frequent weight gain and loss 
was not incurred during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

15.  A foot disability was not incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

16.  A psychiatric disability, variously identified as 
depression, excessive worry, memory loss or amnesia, nervous 
trouble, and/or timid and stuttering speech, was not incurred 
during active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the U.S. Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The notification received by the veteran 
adequately complied with the VCAA and


subsequent interpretive authority, and he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

With regard to a VA examination, the Board notes that the 
veteran has been incarcerated since 1996.  In its June 2004 
remand, the Board indicated that the RO should determine if 
any VA examinations were warranted, and that if so, the 
veteran should be scheduled for such an examination.  By a 
letter to the veteran dated in August 2006, the Appeals 
Management Center (AMC) informed the veteran that it was 
ordering a VA examination in connection with his claim for a 
left knee condition.  A computer print-out dated in October 
2006, and received from a VA Medical Center (VAMC), reflects 
the following notation, "TDC will not transport to VAMC - 
security risk".  The Court of Appeals for Veterans Claims 
has recognized that the VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  Bolton, 8 Vet. App. at 191, quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes, 
however, that VA examinations for similarly situated veterans 
(such as housebound veterans), are handled in the same way.  
Veterans are expected to report for VA examinations or to 
provide private medical evidence in support of their claims.  
The veteran in this case has been offered the opportunity to 
arrange for a VA examination, and he has not done so (albeit 
the reason for his inability to appear for a VA examination 
is out of his hands due to his incarceration).  The Board 
notes that there is no indication from the claims file as to 
the veteran's release date from prison, such that VA should 
at this time attempt to schedule another VA examination for 
him.  The veteran reported in an earlier document that he was 
arrested in November 1995 for murder.  An internet search of 
the Texas Department of Corrections website shows that the 
veteran has been sentenced to life in prison, and the 
opportunity for parole is in 2025.  Thus, the Board finds 
that VA has fulfilled its duty to assist in attempting to 
have the veteran examined in connection with his claim.  38 
U.S.C.A. § 5103A(d) (West 2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The record reflects 
that in May 2006, the AMC sent a letter to the veteran which 
appears to provide the extensive notice cited above.  
Nonetheless, since the claims for service connection are 
being denied, no disability ratings and no effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.


II.  Factual Background

Service medical records show that, on a dental health 
questionnaire completed in March 1978, the veteran responded 
"yes" to having convulsions or dizzy spells, and responded 
"no" to having a major weight change, tuberculosis, heart 
disease/rheumatic fever/murmur.  In January 1980 the veteran 
complained of pain from his right heel to his knee after 
jumping off a small hill one day before.  There was no 
apparent edema of the heel and no trauma noted, and the 
assessment was "rule out" bruised heel.  In a physical 
examination for mess duty, the veteran responded "no" to 
having or having had tuberculosis, and reported that his last 
PPD had been in January 1980.  On May 8, 1980, the veteran 
reported he hurt his left hip when he fell down a hill while 
on a map-and-compass trip in Okinawa.  He claimed he was not 
treated at the time, and the pain went away by itself.  The 
assessment was pain and swelling of the sartorius muscle at 
the insertions on the pelvis.  On May 20, 1980, the veteran 
complained of a two-day history of left knee pain.  He 
reported he had tripped and fallen down a hill.  The 
assessment was possible bone bruise.  In September 1980, the 
veteran complained of pain while wearing a boot on the left 
foot.  The assessment is partially illegible, but appears to 
be "blister on tendon".  

On his Report of Medical History, prepared by the veteran in 
conjunction with his service separation examination in 
December 1980, he veteran reported he was ""in the best of 
health".  He responded "yes" to having lived with someone 
who had tuberculosis and to having attempted suicide.  He 
also responded "yes" to having or having had frequent or 
severe headaches; dizziness or fainting spells; eye trouble; 
ear, nose, or throat trouble; hearing loss; chronic or 
frequent colds; head injury; shortness of breath; pain or 
pressure in chest; chronic cough; palpitation or pounding 
heart; heart trouble; cramps in his legs; recent gain or loss 
of weight; foot trouble; depression or excessive worry; loss 
of memory or amnesia; and nervous trouble of any sort.  The 
examiner indicated that the veteran had multiple positive 
responses, but had a negative history and physical, and was 
fit for discharge.  On the report of the separation 
examination, no pertinent abnormalities were noted, and the 
veteran was found fit for discharge.

The veteran's DD Form 214 shows that his primary military 
occupational specialty (MOS) was rifleman.  

By February 1998 rating decision, the RO denied service 
connection for headaches, based on a finding that service 
medical records were negative for any complaints of or 
treatment for headaches, and denied service connection for a 
left knee disability, essentially based upon a finding that 
the veteran's knee injury in service was acute and 
transitory, and no residual disability was shown upon 
discharge from service.  

In a Statement in Support of Claim (Form 21-4138) dated in 
May 2001, the veteran reiterated the incidents involving his 
left hip, right heel, and left knee during service.  He 
claimed that his multiple injuries were severely agonizing 
and that, due to his distrust of medics and depression, he 
became a recluse.  The veteran claimed he was currently 
restricted by physicians from bending at the waist and 
squatting at the knees.  He claimed he had been hurt mentally 
and that he could not keep a job, but did his best to be 
productive.  

Received by the RO in September 2001 were the veteran's 
medical treatment records, dated from 1996 through 2001, from 
the Texas Department of Criminal Justice.  These records show 
that the veteran was seen for an intake physical examination 
in June 1996, and was subsequently seen for numerous 
complaints of unrelated physical problems.  In June 1996 it 
was noted that he had no psychiatric problems.  In June 1996 
he had a positive PPD (purified protein derivative) test and 
was started on INH prophylaxis.  He was found to have TB 
Class II and was to have yearly chest X-rays.  In July 1996 
he was treated for a fungal infection of the feet.  In August 
1996 his TB was found to be asymptomatic, and the assessment 
was TB infection without disease.  He was to continue with 
the INH prophylaxis.  In September 1996 he had a syncopal 
episode, that was possibly due to INH.  In November 1998 and 
March 1999, the veteran complained of passing out.  On 
several occasions he was seen for complaints of ear problems.  
He reported a history of ear infections.  In June and August 
2001, he underwent psychiatric testing and was found to have 
no psychosis.  While the veteran received outpatient 
psychiatric services during his incarceration, no psychiatric 
diagnosis was made, and the veteran's complaints were related 
to security problems in prison.  Documents titled "Health 
Summary for Classification" showed that on several occasions 
the veteran was placed on various restrictions from work, 
including no walking more than 110 yards, no lifting more 
than 25 pounds, no bending at the waist, no squatting, no 
climbing, lower bunk only, and no working around machines 
with moving parts.  

Received from the veteran in March 2006 were copies of 
documents titled "inmate medication pass".  The document 
dated in August 2003 showed that the veteran was authorized 
to wear an elastic knee grace for 180 days.  The document 
dated in July 2004 showed that the veteran was authorized to 
wear an elastic knee sleeve for the left knee for 180 days.  
The document dated in January 2006 showed that the veteran 
was authorized to wear an elastic knee brace for 90 days.  

III.  Analysis

A.  New and Material Evidence to Reopen Claims for Service 
Connection for Headaches and for a Left Knee Disability

By February 1998 rating decision, the RO denied service 
connection for headaches, based on a finding that service 
medical records were negative for any complaints of or 
treatment for headaches.  The RO also denied service 
connection for a left knee disability, essentially based upon 
a finding that the veteran's knee injury in service was acute 
and transitory, and no residual disability was shown upon 
discharge from service.  The veteran did not appeal the 
February 1998 determination, and it became final.  The claim 
may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case since the veteran filed his request to 
reopen prior to that date.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).

When the claim was denied by the RO in February 1998, the 
evidence on file consisted of service medical records and a 
Report of Accidental Injury (VA Form 21-4176) completed by 
the veteran in December 1982.  These records showed no 
complaints of or treatment for headaches.  With regard to his 
left knee, service medical records showed he complained of 
left knee pain in May 1980 after tripping and falling down a 
hill.  The assessment was possible bone bruise.  On his 
separation examination the veteran responded "yes" to 
having or having had frequent or severe headaches and cramps 
in his legs.  The separation examination, however, was 
negative for neurologic or lower extremity abnormality.  In 
his Report of Accidental Injury, the veteran reported that in 
May 1980 he was on a forced march while it was raining, and 
he slipped and fell over some rocks and cut and injured his 
right elbow, knees, and hands.  

In June 2001, the veteran filed a claim, essentially 
requesting that his claims for service connection for 
headaches and for a left knee disability be reopened.

Evidence submitted subsequent to the February 1998 RO 
decision includes private medical records from the Texas 
Department of Criminal Justice and the veteran's lay 
statements.  These private treatment records, dated from 1996 
to 2004, show that while in prison the veteran complained of 
headaches on one occasion.  This evidence is new, in that it 
has not been previously considered and is not cumulative.  
This evidence is, however, not material to the claim for 
headaches, as it does not pertain to the significant question 
of whether the veteran had complaints of or treatment for 
headaches in service.  Thus, the Board finds that the 
additional evidence submitted since February 1998 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
headaches.  Therefore, the Board does not agree with the RO's 
conclusion that new and material evidence has been submitted 
since the February 1998 RO decision, and we conclude that the 
claim for service connection for headaches is not reopened.  

With regard to the claim for service connection for a left 
knee disability, the Board notes that the "new" evidence 
submitted since the February 1998 rating decision includes 
prison medical records which show the veteran was placed on 
work assignment restrictions and bunk assignment restrictions 
on several occasions, and that he was authorized to wear a 
left knee brace for several periods of time.  In addition, 
the veteran submitted a statement indicating he severely 
injured his left knee in service and, as a result, was 
currently restricted from bending at the waist and squatting 
at the knees.  The Board notes that this evidence is new, in 
that it has not been previously considered and is not 
cumulative of evidence previously considered.  This evidence 
is also material in that it pertains to the significant 
question of whether the veteran has a current left knee 
disability that may be related to an incident or left knee 
injury in service.  Thus, the Board concludes that new and 
material evidence has been submitted since the February 1998 
RO rating decision, and the claim for service connection for 
a left knee disability is reopened.  Noting that the RO has 
already considered the veteran's claim on the merits, the 
Board will proceed with the appeal, and address the merits as 
well.

B.  Service Connection for a Left Knee Disability

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he sustained a left knee injury in 
service in May 1980, and as a result has a current left knee 
disability.  In support of his claim he has submitted 
treatment records showing that he was placed on work 
restrictions, which he claims is due to his left knee 
disability, and he has submitted documents showing he was 
authorized to wear a left knee brace for three separate 
periods of time.  While service medical records confirm that 
the veteran reported injuring his left knee in service in May 
1980, the Board notes that the diagnosis at that time was 
"possible bone bruise" and no residual disability was noted 
on his separation physical in 1980.  Arguably, based upon the 
work restriction papers and the inmate medication passes 
submitted, the veteran has a left knee disability of some 
sort.  What is missing from the record, however, is competent 
medical evidence showing that the veteran's current left knee 
disability is related to a disease or injury that was 
aggravated or incurred in service.  The veteran has not 
submitted (or cited) any medical evidence to support such a 
nexus.

VA attempted to schedule the veteran for a VA examination, 
but, for reasons more fully explained above, the examination 
cannot be completed.  And while due consideration has been 
given to the veteran's own assertions that he has a left knee 
disability related to a left knee injury in service, the 
Board notes that the veteran is a layperson, and as such has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, based upon the lack of competent medical 
evidence of a nexus between any current left knee disability 
and service, the Board concludes that veteran is not entitled 
to service connection for a left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a left knee disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Other Service Connection Claims

The veteran contends that he has numerous physical and 
psychiatric disorders which he claims are related to his 
period of active service.  While service medical records do 
show he complained of pain in the left hip, left foot, and 
right heel, no disability of any of these parts was shown 
during service or at separation from service.  While the 
veteran had numerous complaints on his separation papers, he 
also reported he was in the best of health and his physical 
examination upon separation was negative for any pertinent 
findings.  The post-service private treatment records show 
complaints for various physical and psychiatric problems, 
however, no disabilities that might be related to service 
were noted.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer, supra.  However, in this case, the 
medical evidence of record merely shows the veteran has 
received treatment at a prison treatment facility for various 
medical complaints, and no pertinent disabilities were noted.  
In that regard, the Board notes that the competent medical 
evidence of record shows no current right heel disability, 
left hip disability, disability due to exposure to 
tuberculosis, disability manifested by dizziness or fainting 
spells, eye disability, ear disability, respiratory 
disability, residual disability from any head injury, heart 
disability, disability manifested by frequent and extremely 
severe leg cramps, disability manifested by frequent weight 
gain and loss, foot disability, or psychiatric disability; 
thus there may be no service connection for these claimed 
conditions.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

New and material evidence has not been submitted, and the 
appeal to reopen the claim for entitlement to service 
connection for headaches is denied. 

New and material evidence has been received to reopen the 
claim of service connection for a left knee disability, and 
the claim is reopened.  However, upon review on the merits, 
service connection for a left knee disability is denied.  

Service connection for a right heel disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for exposure to tuberculosis is denied.

[Continued on next page]

Service connection a disorder manifested by dizziness or 
fainting spells is denied.

Service connection for an eye disorder is denied.

Service connection for an ear disorder is denied.

Service connection for a respiratory disorder, manifested by 
a nose and sinus condition, throat trouble, chronic or 
frequent colds, and/or shortness of breath with chronic 
cough, is denied.

Service connection for residuals of head injuries is denied.

Service connection for a heart disorder, manifested by severe 
pain and chest pressure and palpitating or pounding heart, is 
denied.

Service connection for frequent and extremely severe leg 
cramps is denied.

Service connection for frequent weight gain and loss is 
denied.

Service connection for a foot disorder is denied.

Service connection for a psychiatric disorder variously 
identified as depression, excessive worry, memory loss or 
amnesia, nervous trouble, and/or timid and stuttering speech, 
is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


